Citation Nr: 1001058	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-18 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at University Community Hospital, 
Inc., from July 27, 2006, to August 4, 2006.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel










INTRODUCTION

The Veteran served on active duty from January 1970 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 decision of a Department 
of Veterans Affairs (VA) Medical Center (VAMC) that denied 
the Veteran's claim of entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at 
University Community Hospital, Inc., from July 27, 2006, to 
August 4, 2006.

The Board notes that in his Appeal To Board Of Veterans' 
Appeals (VA Form 9) dated in May 2008, the Veteran had 
requested that he be scheduled for a hearing over which a 
Veterans Law Judge of the Board would have presided while at 
the RO.  The requested hearing was scheduled for October 
2008, however, the Veteran failed to appear for the hearing.


FINDINGS OF FACT

1.  Service connection is in effect for residuals of a shell 
fragment wound of the right foot and leg, rated as 10 percent 
disabling, and for residuals of a shell fragment wound of the 
left forearm, rated as 10 percent disabling.

2.  The Veteran received emergency treatment for a 
cerebrovascular accident at University Community Hospital, 
Inc., from July 27, 2006, to August 4, 2006.

3.  While the evidence suggests that the Veteran had 
stabilized for transfer to a VA facility on July 27, 2006, a 
VA or other federal facility was not feasibly available until 
the Veteran's date of transfer on August 4, 2006.





CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized 
medical expenses for services rendered at University 
Community Hospital, Inc., from July 27, 2006, to August 4, 
2006, have been met.  38 U.S.C.A. § 1725 (West 2002); 38 
C.F.R. §§ 17.1000-17.1006 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, because the claim in this case is governed by the 
provisions of Chapter 17 of Title 38 of the United States 
Code, the VCAA and its implementing regulations are not 
applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  Nevertheless, given the results favorable to the 
Veteran, further development under the VCAA or other law 
would not have resulted in a more favorable outcome or be of 
assistance to this inquiry.

Analysis of Claim

The Veteran was taken by emergency medical services to the 
emergency room of University Community Hospital, Inc., on 
July 27, 2006.  Hospital treatment records from the 
University Community Hospital show that the Veteran was 
treated for a cerebrovascular accident.  He was placed in the 
intensive care unit on the date of admission and taken out of 
the intensive care unit on July 29, 2006.

A hospital treatment record dated on July 28, 2006, shows 
that the Case Management unit was directed to evaluate the 
Veteran for transfer to a VA Hospital.  Transfer orders were 
again noted on July 29, 2006.  A hospital treatment record 
dated on July 31, 2006, shows that the Veteran was to be 
transferred to a VA rehabilitation facility when a bed became 
available.  A hospital treatment record dated on August 1, 
2006, shows that the Veteran was to be transferred to a VA 
rehabilitation facility as soon as possible on that day.  A 
hospital treatment record dated on August 2, 2006, shows that 
the Veteran was still in the hospital and waiting to be 
transferred to a VA rehabilitation facility as soon as a bed 
was available.  A hospital treatment record dated on August 
3, 2006, shows that the Veteran was to be transferred to a VA 
nursing facility or VA hospital.

A Case Management Discharge Planning Assessment from the 
University Community Hospital shows that efforts were made to 
transfer the Veteran to a VA facility from July 28, 2006, to 
August 3, 2006.   A notation dated on August 3, 2006, shows 
that the Veteran was finally accepted for transfer to a VA 
hospital rehabilitation center as of the morning of August 4, 
2006.  A notation dated on August 4, 2006, shows that the 
Veteran was accepted for transfer to a VA hospital 
rehabilitation center.

A Claim For Payment Of Costs Of Unauthorized Medical Services 
(VA Form 10-583) dated in July 2008 shows that Veteran was 
not accepted for transfer to a VA facility until August 3, 
2006, with the transfer occurring on August 4, 2006.

A determination of the Chief Medical Officer of the VAMC 
dated in August 2007, shows that reimbursement of 
unauthorized medical expenses incurred at University 
Community Hospital, Inc., was denied as of July 29, 2006, 
because the Veteran was deemed to be stable enough to 
transfer to a VA facility on that day as he had been moved 
out of the intensive care unit.

The Veteran seeks reimbursement for the costs incurred as a 
result of the services rendered at University Community 
Hospital, Inc., from July 27, 2006, to August 4, 2006.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse Veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a Veteran in need 
thereof (A) for an adjudicated service- connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a Veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  See also 38 C.F.R. § 17.120 (2009).  All three of 
these statutory requirements must be met before payment may 
be authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 
(1993).

In this case, during the time period at issue, service 
connection was in effect for residuals of a shell fragment 
wound of the right foot and leg, rated as 10 percent 
disabling, and for residuals of a shell fragment wound of the 
left forearm, rated as 10 percent disabling.  He did not 
receive treatment at University Community Hospital for a 
service-connected disability, or a non-service-connected 
disability associated with and held to be aggravating his 
service-connected disabilities, and he was not rated totally 
and permanently disabled due to service-connected disability. 
Therefore, the aforementioned provisions do not apply.

Veterans who receive treatment for non-service-connected 
disabilities may seek reimbursement for such treatment under 
other provisions.  More specifically, payment or 
reimbursement for emergency services for non-service-
connected conditions in non-VA facilities may be authorized 
under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 
17.1000-17.1002 (2009).  To be eligible under these 
provisions, the Veteran must submit evidence showing that: 
(1) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care; (2) A prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
for the initial evaluation and treatment would have been 
hazardous to life or health; (3) A VA or other Federal 
facility was not feasibly available and an attempt to use 
them beforehand would not have been considered reasonable by 
a prudent layperson; (4) The care beyond the initial 
emergency evaluation and treatment was for a continued 
medical emergency of such a nature that the Veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility, with the medical emergency lasting only 
until stabilization of the Veteran; (5) The Veteran was 
enrolled in the VA health care system when time the emergency 
treatment was furnished and had received medical services 
under 38 U.S.C. Chapter 17 within two years before the non-VA 
emergency treatment; (6) The Veteran is financially liable to 
the non-VA provider of the emergency treatment; (7) The 
Veteran has no health insurance coverage for payment or 
reimbursement for the emergency treatment; (8) The Veteran 
has unsuccessfully exhausted claims reasonably available 
against a third party in the case of an accident or work-
related injury; and (9) The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728, which applies primarily 
to emergency treatment for a service-connected disability.  
38 C.F.R. § 17.1002 (2009).

The parties at issue in this appeal dispute that the evidence 
satisfies (4) above.  There is no indication that the Veteran 
did not meet all other criteria above. According to the 
statements submitted on the Veteran's behalf during the 
course of this appeal, the Veteran was not accepted for 
transfer to a VA facility until August 4, 2006.  The Veteran 
refers to the medical evidence of record to support this 
allegation and emphasizes that no beds were available at a VA 
Medical Center during his stay until August 4, 2006.

The Board finds that, notwithstanding the fact that it has 
been determined that the Veteran had stabilized to the point 
that he could be transferred to a VA medical care facility 
when removed from the intensive care unit on July 29, 2006, 
the Veteran had not been accepted for transfer to a VA 
facility until August 4, 2009.  In this regard, the medical 
evidence of record clearly shows that efforts were made by 
the University Community Hospital to have the Veteran 
transferred to a VA facility as soon as possible beginning on 
July 28, 2006.  All evidence of record suggests that the 
Veteran was not accepted for transfer until August 4, 2006.  
There is no evidence of record to suggest otherwise.

Based on the findings, noted above, the Board concludes that 
the criteria for entitlement to payment of unauthorized 
medical expenses for services rendered at University 
Community Hospital, Inc., from July 27, 2006, to August 4, 
2006, have been met.  Inasmuch as the evidence in this case 
supports the Veteran's claim, such claim must be granted. 

ORDER

The payment of unauthorized medical expenses for services 
rendered at University Community Hospital, Inc., from July 
27, 2006, to August 4, 2006, is granted subject to statutory 
and regulatory provisions governing the payment of monetary 
benefits.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


